DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-16 are allowed.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
The following is an examiner’s statement of reasons for allowance:
The prior art, Brindle (US 20140325194) does not disclose all limitations in the claims as a whole including :
“a computer for enabling a user to configure sensors and actuators and for reading sensor and actuator signals as sensor values and actuator statuses, 
a hardware interface for connecting the computer to an installed sensor and actuator network having a plurality of sensors and actuators, and 
a software configuration tool with a software interface, wherein the software interface is configured to receive configuration instructions from a user, the configuration instructions configuring:
a user-specifically customizable transformed sensor based on amending a sensor value and/or actuator status of a sensor and/or actuator of the sensor and actuator network, and 
a user-specifically customizable machine task, based on logically linking sensor values, transformed sensor values and actuator statuses, 
wherein user-specific customizability is enabled by providing a selectability, linkability and conditionability of sensor values, transformed sensor values and actuator statuses as variables, wherein at least two variables are logically linked and wherein at least one variable is conditioned based on using relational operators; 
wherein the software configuration tool is further configured to instruct the computer based on the received configuration instructions..”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The invention is useful as a control system for automatically monitoring machine tasks and workflows performed by agriculture, mining or construction machines.



Communications
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONNIE MANCHO whose telephone number is (571)272-6984.  The examiner can normally be reached on Mon-Thurs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mott Adam can be reached on 571 270 5376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	/RONNIE M MANCHO/            Primary Examiner, Art Unit 3664